COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00262-CR


CAMERON BERNARD BENNETT                                             APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1387365D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      In exchange for the State’s offer of seven years’ confinement, Appellant

Cameron Bernard Bennett pled guilty and judicially confessed to theft of property

under $1,500 and two prior convictions. See Tex. Penal Code Ann. § 31.03(a),

(e)(4)(D) (West Supp. 2014). He also pled true to the enhancement paragraph

elevating his punishment range to that of a second-degree felony based on two


      1
       See Tex. R. App. P. 47.4.
prior felony convictions.     See id. § 12.425(b) (West Supp. 2014).       Appellant

waived all pretrial motions and all rights of appeal.

      The trial court followed the plea bargain, convicted Appellant of the

offense, and sentenced him to seven years’ confinement, awarding credit for time

served. The trial court signed a certification stating that the case was a plea-

bargain case and Appellant had “NO right of appeal” and that Appellant had

waived the right of appeal.

      Appellant filed his notice of appeal on July 27, 2015. On August 3, 2015,

we informed Appellant of the contents of the certification and stated that we could

dismiss the appeal unless, on or before August 13, 2015, he or any party desiring

to continue the appeal filed a response showing grounds for continuing the

appeal. See Tex. R. App. P. 25.2(a)(2), (d), 44.3.

      On August 6, 2015, Appellant filed a “Motion for Extension of Time for

Appellant to File his Appeal Brief.” It does not show grounds for continuing the

appeal.   Accordingly, we dismiss the appeal.           See Tex. R. App. P. 25.2(d),

43.2(f). We also deny Appellant’s motion as moot to the extent that it requests

any additional relief.

                                                        PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 28, 2015



                                          2